Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kwame Asafo-Adjei appeals the district court’s order dismissing Asafo-Adjei’s amended complaint with prejudice, and entering costs in favor of all Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Asafo-Adjei v. First Sav. Mortg. Corp., No. 8:09-cv-02184-RWT, 2011 WL 344613 (D.Md. Feb. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.